DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-8, 11-13, 15-24 and 44-46 are pending in the instant invention.  According to the Amendments to the Claims, filed November 18, 2022, claims 1-8, 11-13 and 15-24 were amended, claims 9, 10, 14 and 25-43 were cancelled and claims 44-46 were added.

Status of Priority Objection - Priority Date

	This invention is a Continuation (CON) of US Application No. 17/641,633, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2020/052260, filed September 23, 2020, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/968,755, filed January 31, 2020; and b) 62/904,501, filed September 23, 2019.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/968,755, filed January 31, 2020; and b) 62/904,501, filed September 23, 2019, respectively, was objected to in the Non-Final Rejection, mailed on August 18, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2020/052260, filed September 23, 2020.


Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 18, 2022, is acknowledged: a) Group I - claims 1-8, 11-13, 15-24 and 44-46; and b) substituted heterocycle of Formula (A) - p. 151, Example 120, compound no. 124.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted heterocycles of the Formula (A), where Ring A = -Ph; A2 = N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; X = -NR3-; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 = -H and R2 = -H, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the Examiner expanded scope of the instant Markush claim to further encompass substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on August 18, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on August 18, 2022, the instant Markush claim was restricted to substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 18, 2022.
	Then, the inventor or joint inventor should further note that this invention contains claims 4-7 and 20-23, drawn to nonelected inventions, without traverse, in the reply filed on November 18, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 18, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 18, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-3, 8, 11-13, 15-19, 24 and 44-46 is contained within.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 43 and 44 of the Remarks, filed November 18, 2022, with respect to claim 14, have been fully considered, but will not be discussed further, since according to the Amendments to the Claims, filed November 18, 2022, claim 14 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 43 and 44 of the Remarks, filed November 18, 2022, with respect to claims 1-3, 8, 11-13, 15-19 and 24, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1-3, 8, 11-13, 15-19 and 24, made in the Non-Final Rejection, mailed on August 18, 2022, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited substituted heterocycles of the Formula (A) share a substantial structural feature.  Similarly, the inventor or joint inventor further argues that the instantly recited substituted heterocycles of the Formula (A) share a common use.
	In response to the inventor’s or joint inventor’s argument that (1) the instantly recited substituted heterocycles of the Formula (A) share a substantial structural feature, and that (2) the instantly recited substituted heterocycles of the Formula (A) share a common use, respectively, the Examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	Next, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, the Markush grouping consisting of substituted heterocycles of the Formula (A) is improper, since the substituted heterocycles of the Formula (A), as recited in claims 1, 18, 19 and 24, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	In the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on August 18, 2022, the instant Markush claim was restricted to substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively.
	Moreover, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the Amendments to the Claims, filed November 18, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on August 18, 2022, is amended below, in the section entitled New Claim Rejections - Improper Markush Grouping, to omit cancelled claim 14 and encompass new claims 44-46, respectively.

New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted heterocycles of the Formula (A).
	The following title is suggested: SUBSTITUTED IMIDAZO[4,5-c]QUINOLINES AND IMIDAZO[4,5-c][1,8]NAPHTHYRIDINES AS PHOSPHODIESTERASE INHIBITORS.
	Appropriate correction is required.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula (A):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(A)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	ring A is C3-C8 cycloalkyl or C6-C14 aryl, wherein the C3-C8 cycloalkyl or C6-C14 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	L1 is a bond;
	L2 is -CR1R2-;
	R1 is H, D, halogen, C1-C6 alkyl, or C3-C8 cycloalkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein the C3-C8 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	R2 is H, D, halogen, C1-C6 alkyl, or C3-C8 cycloalkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein the C3-C8 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	each E is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R3, C(O)NR3R3’, C(O)OR3, OR3, =O, S(O)2R3, S(O)2NR3R3’, C3-C8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, C(O)NH2, C(O)OC1-C4 alkyl, NH2, N(C1-C6 alkyl)2, OH, OC1-C3 alkyl, OC1-C3 haloalkyl, S(O)2C1-C6 alkyl, 3- to 8-membered heterocyclyl, and phenyl;
	each R3 is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	each R3’ is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	each R4 is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R3, C(O)NR3R3’, C(O)OR3, NR3R3’, OR3, S(O)2R3, S(O)2NR3R3’, C3-C8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C8 cycloalkyl and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	Z is B(OH)2, C(O)NHR5, C(O)NHOR5, C(O)OH, P(O)(OR5)2, S(O)2R5, or S(O)2NHR5; and
	each R5 is independently H, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C6 alkyl, C3-C8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C8 cycloalkyl and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;

	with the proviso that the compound of Formula (A), or a pharmaceutically acceptable salt or stereoisomer thereof, is not selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (I):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 is 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (II):

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 is 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 or 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is H, D, or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl; and
	R2 is H, D, or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein at least one E is H.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein ring A is C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, NH2, and OH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each R4 is independently H, D, F, Cl, Br, CN, CF3, or OCH3; and
	Z is S(O)2NH2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, and 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound of claim 3, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,

    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
, , 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
,

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
, 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
, 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
,

    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
,
 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
, 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
,

    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
, 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
,

    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
, 
    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
,

    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
, 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
,

    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
, 
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
,

    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, and 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 44 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; and

	ring A is C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 45 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein ring A is C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

New Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 8, 12, 13, 15, 16 and 45 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kato, et al. in JP 11,080,156.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted heterocycle of the Formula (A), shown to the left, where Ring A = -optionally substituted C6-C14 aryl; A2 = CR4, wherein R4 = -H; A3 = CR4, wherein R4 = -H; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = H; Q1 = CE, wherein E = -halogen; Q2 = C; Q3 = CE, wherein E = -H; Q4 = N; Q5 = C; X = N; L1 = -a bond-; L2 = -CR1R2-, wherein R1 = -H and R2 = -H; and Z = -S(O)2NHR5, wherein R5 = -H, as a phosphodiesterase inhibitor.

    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
	Kato, et al. (JP 11,080,156) teaches a substituted heterocycle of the Formula (A), shown to the right, where Ring A = -1,4-phenylene; A2 = CR4, wherein R4 = -H; A3 = CR4, wherein R4 = -H; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = H; Q1 = CE, wherein E = -Cl; Q2 = C; Q3 = CE, wherein E = -H; Q4 = N; Q5 = C; X = N; L1 = -a bond-; L2 = -CR1R2-, wherein R1 = -H and R2 = -H; and Z = -S(O)2NHR5, wherein R5 = -H, as an interferon inducer [p. 39, compound 145].
	The inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1-3, 8, 11-13, 15-19, 24 and 44-46 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted heterocycles of the Formula (A) is improper, since the substituted heterocycles of the Formula (A), as recited in claims 1, 17-19 and 24, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted heterocycles of the Formula (A) to recite substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
	Consequently, at least claims 1-3, 8, 11, 12, 15, 24, 44 and 45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 24 of copending US Application No. 17/641,633.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the copending invention recites 3,5-difluoro-N-hydroxy-4-((7-methoxy-2-oxo-2,3-dihydro-1H-imidazo[4,5-c][1,8]naphthyridin-1-yl)methyl)benzamide, shown to the left, which provides overlapping subject matter with respect to the instantly recited substituted heterocycles of the Formula (A), where Ring A = -C6-C14 aryl, optionally substituted with one or more independently selected halogen substituents; A2 = N; A3 = CR4, wherein R4 = -OR3, wherein R3 = -C1-C6 alkyl; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = -H; Q1 = CE, wherein E = -H; Q2 = C; Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; X = NR3, wherein R3 = -H; L1 = -a bond-; L2 = -CR1R2-, wherein R1 = -H and R2 = -H; and Z = -C(O)NHOR5, wherein each R5 = -H, respectively.
	The inventor or joint inventor should note that this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Similarly, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

	Likewise, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 18, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The Examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The Examiner is also available on alternate Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624